DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krestyannikov et al. (USPN 2019/0045162 A1) in view of Edwin et al. (USPN 2017/0124928 A1).

As to claim 1, Krestyannikov teaches a method of improving a color uniformity of a display, the method comprising:
capturing a plurality of images of the display of a display device using an image capture device, wherein the plurality of images are captured in a color space, and wherein each of the plurality of images corresponds to one of a plurality of color channels (see at least [0048], [0065] “color channels of the input image", “obtaining data of an entire image or data of a smaller division of the image”, “in the RGB color space");
performing a global white balance to the plurality of images to obtain a plurality of normalized images each corresponding to one the plurality of color channels (see at least [0048], [0071] “different color channels of the input image are corrected with the white balancing gains", "likelihoods for each illuminant then may be normalized so that all of the likelihoods for an image are proportional to the total and add up to 1");
performing a local white balance to the plurality of normalized images to obtain a plurality of correction matrices each corresponding to one of the plurality of color channels, wherein performing the local white balance includes (see [0073], [0189]);
defining a set of weighting factors based on a figure of merit (see at least [0058], [0072]- "LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images", "the AWB may use the CCT determined by using the likelihoods to reduce the range of a search for the white point CCT. By yet another option, the LSC unit could treat the likelihoods as initial likelihoods to modify or replace a probability CCT (Pcct), which is then used to form AWB-corrected HSV- space errors and confidence values to form the composite LSC table");
computing a plurality of weighted images based on the plurality of normalized images and the set of weighting factors (see at least [0071]-[0072] "LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images"); and
computing the plurality of correction matrices based on the plurality of weighted images (see at least [0126]-[0128] "process 1100 may include “determine a color conversion matrix by using the likelihoods”". “color correction matrix transforms the camera output from sensor specific color space to target color space, which in most cases is standard (sRGB) color space to obtain consistent and sensor independent outputs results. Accurate color conversion matrices (CCMs) are usually optimally predetermined for different light sources, and are further dynamically selected in the imaging device based on the current output from AWB algorithm", "the resulting CCM is calculated as a weighted average of color correction matrices pre- calculated for known light sources");
and correcting a video sequence using the plurality of correction matrices (see at least [0121], [0126]-[0128], [0188]-[0190]).

Krestyannikov does not directly teach correcting a video/image to be displayed at the display device.

Edwin teaches correcting a video/image to be displayed at the display device (see at least [0174] “The error correction can compensate for imperfections in the light field display or content of images projected from the display.”; [0177] “a method to correct for chromatic variations and which attempts to make the chromaticity across the FOV uniform. For example, the intensities of the respective color layers (e.g., R, G, and B) of the display can be tuned such that the white point of the display is substantially uniform across the FOV”; [0187] “In Equation (1), [Rd, Gd, Bd] represent the intensity values for an RGB image sent to the display. In many cases (e.g., standard RGB or sRGB), the intensity values are between 0 and 255. Gamma1{ } represents a first nonlinear gamma function (with exponent γ.sub.1) that maps the display color levels to an intermediate color representation [R1 G1 B1]. Coupling( ) represents a function that maps the color values [R1 G1 B1] to a second intermediate color representation [R2 G2 B2]. The Coupling( ) function can be a linear function, for example, a 3×3 matrix (in the case of 3 color layers). In other implementations, the Coupling( ) function can be nonlinear. Gamma2{ } represents a second nonlinear gamma function (with exponent γ.sub.2) that maps the second intermediate color representation [R2 G2 B2] to pixel intensities [Rc Gc Bc] registered by the calibration camera.”; [0195] “to correct these distortions, the display may first be calibrated by measuring the distortions and then performing any necessary error corrections (e.g., using the metrology system 1800 illustrated in FIG. 18). Display calibration can involve projecting a calibration pattern using the display, e.g., a checkerboard pattern (e.g., as illustrated in FIG. 7), and capturing the resulting image with a camera. The captured image can then be processed to determine the distortion at feature point locations of the calibration pattern by quantifying an error between expected positions of pattern feature points versus their measured positions. For displays with separate color layers (e.g., red (R), green (G), and blue (B) layers), this calibration can also correct for color registration and image quality.”; [0196] “A display 2202 can be configured to project the calibration pattern 2204 as a generated light field 2206, which can be captured using an imaging device such as a camera 2208. In some embodiments, the display 2202 comprises a stacked waveguide assembly (e.g., as illustrated in FIG. 4 or 6) or other type of light field display. In some embodiments, the camera 2208 (or the display 2202) is configured to be movable, such that the system 2200 will be able to capture images of the light field 706 from different lateral positions, depths, or angles. In some embodiments, the calibration system 2200 may be similar to the metrology system 1800 of FIG. 18. For example, the display 2202, light field 2206, and camera 2208 may correspond to the display 1802, light field 1804, and camera 1806 of metrology system 1800.”; [0238] “calibration is applied to the display to correct for spatial and/or chromatic imperfections in the display. For example, the dynamic calibration processor 2610 can apply the correction to adjust the nature of the light injected into waveguides of the display so that a desired light beam is output by the display. In some cases, the light may be injected with a slightly different color or position or orientation to adjust for display imperfections. For example, one or more of the RGB color values in an input image that is to be projected by the display can be modified via a corresponding RGB calibration …, and the modified RGB value(s) sent to the display for projection. The net effect of the imperfect display projecting the modified RGB values is to produce a projected image that at least partially corrects for the imperfections (spatial and/or chromatic) of the display. In other cases, actively controlled diffractive optical elements in a waveguide assembly can be adjusted by the dynamic calibration processor so that a light beam is projected from the display that at least partially corrects for imperfections in the display.”; and [0394] “a video may include many frames, with each frame having millions of pixels, and specifically programmed computer hardware is necessary to process the video data to provide a desired image processing task or application in a commercially reasonable amount of time.”).

Before the effective filing date, It would have been obvious to one of ordinary skill in the art to incorporate correcting/modifying devices that produce light that is captured by analyzed image data as taught by Edwin in order to provide a system, article, and method to perform light source estimation for image processing as taught by Krestyannikov capable of improved and more accurate display of images on mixed reality systems. Both Krestyannikov and Edwin are directed to systems and methods for color image processing in conjunction with color uniformity determination and mixed reality applications. Support for modifying Krestyannikov is found in at least paragraphs [0183] “While certain features set forth herein have been described with reference to various implementations, this description is not intended to be construed in a limiting sense. Hence, various modifications of the implementations described herein, as well as other implementations, which are apparent to persons skilled in the art to which the present disclosure pertains are deemed to lie within the spirit and scope of the present disclosure.” and [0195] “The above examples may include specific combination of features. However, the above examples are not limited in this regard and, in various implementations, the above examples may include undertaking only a subset of such features, undertaking a different order of such features, undertaking a different combination of such features, and/or undertaking additional features than those features explicitly listed. For example, all features described with respect to any example methods herein may be implemented with respect to any example apparatus, example systems, and/or example articles, and vice versa.”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 9, Krestyannikov teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (see at least [0181]- [0182]“instructions stored on a machine-readable medium which represents various logic within the processor"), cause the one or more processors to perform operations comprising:
capturing a plurality of images of a display of a display device using an image capture device, wherein the plurality of images are captured in a color space, and wherein each of the plurality of images corresponds to one of a plurality of color channels (see at least [0048], [0065] “color channels of the input image", “obtaining data of an entire image or data of a smaller division of the image”, “in the RGB color space");
performing a global white balance to the plurality of images to obtain a plurality of normalized images each corresponding to one the plurality of color channels (see at least [0048], [0071] “different color channels of the input image are corrected with the white balancing gains", "likelihoods for each illuminant then may be normalized so that all of the likelihoods for an image are proportional to the total and add up to 1"); and
performing a local white balance to the plurality of normalized images to obtain a plurality of correction matrices each corresponding to one of the plurality of color channels, wherein performing the local white balance includes:
defining a set of weighting factors based on a figure of merit (see at least [0058], [0072]- "LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images", "the AWB may use the CCT determined by using the likelihoods to reduce the range of a search for the white point CCT. By yet another option, the LSC unit could treat the likelihoods as initial likelihoods to modify or replace a probability CCT (Pcct) , which is then used to form AWB-corrected HSV- space errors and confidence values to form the composite LSC table");
computing a plurality of weighted images based on the plurality of normalized images and the set of weighting factors (see at least [0071]-[0072] "LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images"); and
computing the plurality of correction matrices based on the plurality of weighted images (see at least [0126]-[0128] "process 1100 may include “determine a color conversion matrix by using the likelihoods”". “color correction matrix transforms the camera output from sensor specific color space to target color space, which in most cases is standard (sRGB) color space to obtain consistent and sensor independent outputs results. Accurate color conversion matrices (CCMs) are usually optimally predetermined for different light sources, and are further dynamically selected in the imaging device based on the current output from AWB algorithm", "the resulting CCM is calculated as a weighted average of color correction matrices pre- calculated for known light sources"); and 
correcting a video sequence using the plurality of correction matrices (see at least [0121], [0126]-[0128], [0188]-[0190]).

Krestyannikov does not directly teach correcting a video/image to be displayed at the display device.

Edwin teaches correcting a video/image to be displayed at the display device (see at least [0174] “The error correction can compensate for imperfections in the light field display or content of images projected from the display.”; [0177] “a method to correct for chromatic variations and which attempts to make the chromaticity across the FOV uniform. For example, the intensities of the respective color layers (e.g., R, G, and B) of the display can be tuned such that the white point of the display is substantially uniform across the FOV”; [0187] “In Equation (1), [Rd, Gd, Bd] represent the intensity values for an RGB image sent to the display. In many cases (e.g., standard RGB or sRGB), the intensity values are between 0 and 255. Gamma1{ } represents a first nonlinear gamma function (with exponent γ.sub.1) that maps the display color levels to an intermediate color representation [R1 G1 B1]. Coupling( ) represents a function that maps the color values [R1 G1 B1] to a second intermediate color representation [R2 G2 B2]. The Coupling( ) function can be a linear function, for example, a 3×3 matrix (in the case of 3 color layers). In other implementations, the Coupling( ) function can be nonlinear. Gamma2{ } represents a second nonlinear gamma function (with exponent γ.sub.2) that maps the second intermediate color representation [R2 G2 B2] to pixel intensities [Rc Gc Bc] registered by the calibration camera.”; [0195] “to correct these distortions, the display may first be calibrated by measuring the distortions and then performing any necessary error corrections (e.g., using the metrology system 1800 illustrated in FIG. 18). Display calibration can involve projecting a calibration pattern using the display, e.g., a checkerboard pattern (e.g., as illustrated in FIG. 7), and capturing the resulting image with a camera. The captured image can then be processed to determine the distortion at feature point locations of the calibration pattern by quantifying an error between expected positions of pattern feature points versus their measured positions. For displays with separate color layers (e.g., red (R), green (G), and blue (B) layers), this calibration can also correct for color registration and image quality.”; [0196] “A display 2202 can be configured to project the calibration pattern 2204 as a generated light field 2206, which can be captured using an imaging device such as a camera 2208. In some embodiments, the display 2202 comprises a stacked waveguide assembly (e.g., as illustrated in FIG. 4 or 6) or other type of light field display. In some embodiments, the camera 2208 (or the display 2202) is configured to be movable, such that the system 2200 will be able to capture images of the light field 706 from different lateral positions, depths, or angles. In some embodiments, the calibration system 2200 may be similar to the metrology system 1800 of FIG. 18. For example, the display 2202, light field 2206, and camera 2208 may correspond to the display 1802, light field 1804, and camera 1806 of metrology system 1800.”; [0238] “calibration is applied to the display to correct for spatial and/or chromatic imperfections in the display. For example, the dynamic calibration processor 2610 can apply the correction to adjust the nature of the light injected into waveguides of the display so that a desired light beam is output by the display. In some cases, the light may be injected with a slightly different color or position or orientation to adjust for display imperfections. For example, one or more of the RGB color values in an input image that is to be projected by the display can be modified via a corresponding RGB calibration …, and the modified RGB value(s) sent to the display for projection. The net effect of the imperfect display projecting the modified RGB values is to produce a projected image that at least partially corrects for the imperfections (spatial and/or chromatic) of the display. In other cases, actively controlled diffractive optical elements in a waveguide assembly can be adjusted by the dynamic calibration processor so that a light beam is projected from the display that at least partially corrects for imperfections in the display.”; and [0394] “a video may include many frames, with each frame having millions of pixels, and specifically programmed computer hardware is necessary to process the video data to provide a desired image processing task or application in a commercially reasonable amount of time.”).

Before the effective filing date ,It would have been obvious to one of ordinary skill in the art to incorporate correcting/modifying devices that produce light that is captured by analyzed image data as taught by Edwin in order to provide a system, article, and method to perform light source estimation for image processing as taught by Krestyannikov capable of improved and more accurate display of images on mixed reality systems. Both Krestyannikov and Edwin are directed to systems and methods for color image processing in conjunction with color uniformity determination and mixed reality applications. Support for modifying Krestyannikov is found in at least paragraphs [0183] “While certain features set forth herein have been described with reference to various implementations, this description is not intended to be construed in a limiting sense. Hence, various modifications of the implementations described herein, as well as other implementations, which are apparent to persons skilled in the art to which the present disclosure pertains are deemed to lie within the spirit and scope of the present disclosure.” and [0195] “The above examples may include specific combination of features. However, the above examples are not limited in this regard and, in various implementations, the above examples may include undertaking only a subset of such features, undertaking a different order of such features, undertaking a different combination of such features, and/or undertaking additional features than those features explicitly listed. For example, all features described with respect to any example methods herein may be implemented with respect to any example apparatus, example systems, and/or example articles, and vice versa.”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 17, Krestyannikov teaches a system comprising:
one or more processors; and a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors (see at least [0181]- [0182]“instructions stored on a machine-readable medium which represents various logic within the processor"), cause the one or more processors to perform operations comprising:
capturing a plurality of images of a display of a display device using an image capture device, wherein the plurality of images are captured in a color space (see at least [0048], [0065] “color channels of the input image", “obtaining data of an entire image or data of a smaller division of the image”, “in the RGB color space"), and
wherein each of the plurality of images corresponds to one of a plurality of color channels (see at least [0048], [0065] “color channels of the input image", “obtaining data of an entire image or data of a smaller division of the image”, “in the RGB color space"); performing a global white balance to the plurality of images to obtain a plurality of normalized images each corresponding to one the plurality of color channels (see at least [0048], [0071] “different color channels of the input image are corrected with the white balancing gains", "likelihoods for each illuminant then may be normalized so that all of the likelihoods for an image are proportional to the total and add up to 1"); and
performing a local white balance to the plurality of normalized images to obtain a plurality of correction matrices each corresponding to one of the plurality of color channels, wherein performing the local white balance includes:
defining a set of weighting factors based on a figure of merit (see at least [0058], [0072]- "LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images", "the AWB may use the CCT determined by using the likelihoods to reduce the range of a search for the white point CCT. By yet another option, the LSC unit could treat the likelihoods as initial likelihoods to modify or replace a probability CCT (Pcct) , which is then used to form AWB-corrected HSV- space errors and confidence values to form the composite LSC table");
computing a plurality of weighted images based on the plurality of normalized images and the set of weighting factors (see at least [0071]-[0072] "LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images"); and
computing the plurality of correction matrices based on the plurality of weighted images (see at least [0126]-[0128] "process 1100 may include “determine a color conversion matrix by using the likelihoods”". “color correction matrix transforms the camera output from sensor specific color space to target color space, which in most cases is standard (sRGB) color space to obtain consistent and sensor independent outputs results. Accurate color conversion matrices (CCMs) are usually optimally predetermined for different light sources, and are further dynamically selected in the imaging device based on the current output from AWB algorithm", "the resulting CCM is calculated as a weighted average of color correction matrices pre- calculated for known light sources"); and 
correcting a video sequence using the plurality of correction matrices (see at least [0121], [0126]-[0128], [0188]-[0190]).

Krestyannikov does not directly teach correcting a video/image to be displayed at the display device.

Edwin teaches correcting a video/image to be displayed at the display device (see at least [0174] “The error correction can compensate for imperfections in the light field display or content of images projected from the display.”; [0177] “a method to correct for chromatic variations and which attempts to make the chromaticity across the FOV uniform. For example, the intensities of the respective color layers (e.g., R, G, and B) of the display can be tuned such that the white point of the display is substantially uniform across the FOV”; [0187] “In Equation (1), [Rd, Gd, Bd] represent the intensity values for an RGB image sent to the display. In many cases (e.g., standard RGB or sRGB), the intensity values are between 0 and 255. Gamma1{ } represents a first nonlinear gamma function (with exponent γ.sub.1) that maps the display color levels to an intermediate color representation [R1 G1 B1]. Coupling( ) represents a function that maps the color values [R1 G1 B1] to a second intermediate color representation [R2 G2 B2]. The Coupling( ) function can be a linear function, for example, a 3×3 matrix (in the case of 3 color layers). In other implementations, the Coupling( ) function can be nonlinear. Gamma2{ } represents a second nonlinear gamma function (with exponent γ.sub.2) that maps the second intermediate color representation [R2 G2 B2] to pixel intensities [Rc Gc Bc] registered by the calibration camera.”; [0195] “to correct these distortions, the display may first be calibrated by measuring the distortions and then performing any necessary error corrections (e.g., using the metrology system 1800 illustrated in FIG. 18). Display calibration can involve projecting a calibration pattern using the display, e.g., a checkerboard pattern (e.g., as illustrated in FIG. 7), and capturing the resulting image with a camera. The captured image can then be processed to determine the distortion at feature point locations of the calibration pattern by quantifying an error between expected positions of pattern feature points versus their measured positions. For displays with separate color layers (e.g., red (R), green (G), and blue (B) layers), this calibration can also correct for color registration and image quality.”; [0196] “A display 2202 can be configured to project the calibration pattern 2204 as a generated light field 2206, which can be captured using an imaging device such as a camera 2208. In some embodiments, the display 2202 comprises a stacked waveguide assembly (e.g., as illustrated in FIG. 4 or 6) or other type of light field display. In some embodiments, the camera 2208 (or the display 2202) is configured to be movable, such that the system 2200 will be able to capture images of the light field 706 from different lateral positions, depths, or angles. In some embodiments, the calibration system 2200 may be similar to the metrology system 1800 of FIG. 18. For example, the display 2202, light field 2206, and camera 2208 may correspond to the display 1802, light field 1804, and camera 1806 of metrology system 1800.”; [0238] “calibration is applied to the display to correct for spatial and/or chromatic imperfections in the display. For example, the dynamic calibration processor 2610 can apply the correction to adjust the nature of the light injected into waveguides of the display so that a desired light beam is output by the display. In some cases, the light may be injected with a slightly different color or position or orientation to adjust for display imperfections. For example, one or more of the RGB color values in an input image that is to be projected by the display can be modified via a corresponding RGB calibration …, and the modified RGB value(s) sent to the display for projection. The net effect of the imperfect display projecting the modified RGB values is to produce a projected image that at least partially corrects for the imperfections (spatial and/or chromatic) of the display. In other cases, actively controlled diffractive optical elements in a waveguide assembly can be adjusted by the dynamic calibration processor so that a light beam is projected from the display that at least partially corrects for imperfections in the display.”; and [0394] “a video may include many frames, with each frame having millions of pixels, and specifically programmed computer hardware is necessary to process the video data to provide a desired image processing task or application in a commercially reasonable amount of time.”).

Before the effective filing date ,It would have been obvious to one of ordinary skill in the art to incorporate correcting/modifying devices that produce light that is captured by analyzed image data as taught by Edwin in order to provide a system, article, and method to perform light source estimation for image processing as taught by Krestyannikov capable of improved and more accurate display of images on mixed reality systems. Both Krestyannikov and Edwin are directed to systems and methods for color image processing in conjunction with color uniformity determination and mixed reality applications. Support for modifying Krestyannikov is found in at least paragraphs [0183] “While certain features set forth herein have been described with reference to various implementations, this description is not intended to be construed in a limiting sense. Hence, various modifications of the implementations described herein, as well as other implementations, which are apparent to persons skilled in the art to which the present disclosure pertains are deemed to lie within the spirit and scope of the present disclosure.” and [0195] “The above examples may include specific combination of features. However, the above examples are not limited in this regard and, in various implementations, the above examples may include undertaking only a subset of such features, undertaking a different order of such features, undertaking a different combination of such features, and/or undertaking additional features than those features explicitly listed. For example, all features described with respect to any example methods herein may be implemented with respect to any example apparatus, example systems, and/or example articles, and vice versa.”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 3, the combination of Krestyannikov and Edwin teach the method of claim 1 (see above rejection), wherein the figure of merit is at least one of: an electrical power consumption; a color error; or a minimum bit-depth (see Krestyannikov at least [0072], [0111]-[0113] "color error").

As to claim 4, the combination of Krestyannikov and Edwin teach the method of claim 1 (see above rejection), wherein defining the set of weighting factors based on the figure of merit includes: minimizing the figure of merit by varying the set of weighting factors; and determining the set of weighting factors at which the figure of merit is minimized (see Krestyannikov at least [0072], [0090], [0111]-[0115], [0130]).

As to claim 5, the combination of Krestyannikov and Edwin teach the method of claim 1 (see above rejection), wherein the color space is one of: a CIELUV color space; a CIEXYZ color space; or a sRGB color space (see Krestyannikov at least [0043], [0127] “standard color spaces such as IEC sRGB”).

As to claim 6, the combination of Krestyannikov and Edwin teach the method of claim 1 (see above rejection), wherein performing the global white balance to the plurality of images includes: determining target illuminance values in the color space based on a target white point, wherein the plurality of normalized images are computed based on the target illuminance values (see Krestyannikov at least [(0043]- [0044], [0050], [0071]-[0072]).

As to claim 7, the combination of Krestyannikov and Edwin teach the method of claim 6 (see above rejection), wherein the plurality of correction matrices are computed further based on the target illuminance values (see Krestyannikov at least [0126]-[0128]).

As to claim 8, the combination of Krestyannikov and Edwin teach the method of claim 1 (see above rejection), wherein the display is a diffractive waveguide display (see Krestyannikov at least [0043], [0157], [0167] and Edwin at least [0060] “extracted beam of light is outputted by the waveguide at locations at which the light propagating in the wave guide strikes a light redirecting element. The light extracting optical elements (460, 462, 464, 466, 468 may, for example, be reflective and/or diffractive optical features", [0088], [0215], [0238] “display projecting the modified RGB values is to produce a projected image that at least partially corrects for the imperfections (spatial and/or chromatic) of the display. In other cases, actively controlled diffractive optical elements in a waveguide assembly can be adjusted by the dynamic calibration processor so that a light beam is projected from the display that at least partially corrects for imperfections in the display.”).

As to claim 11, the combination of Krestyannikov and Edwin teach the non-transitory computer-readable medium of claim 9 (see above rejection), wherein the figure of merit is at least one of: an electrical power consumption; a color error; or a minimum bit-depth (see Krestyannikov at least [0072], [0111]-[0113] "color error").

As to claim 12, the combination of Krestyannikov and Edwin teach the non-transitory computer-readable medium of claim 9 (see above rejection), wherein defining the set of weighting factors based on the figure of merit includes: minimizing the figure of merit by varying the set of weighting factors; and determining the set of weighting factors at which the figure of merit is minimized (see Krestyannikov at least [0072], [0090], [0111]-[0115], [0130}).

As to claim 13, the combination of Krestyannikov and Edwin teach the non-transitory computer-readable medium of claim 9 (see above rejection), wherein the color space is one of: a CIELUV color space; a CIEXYZ color space; or a SRGB color space (see Krestyannikov at least [0043], [0127] “standard color spaces such as IEC sRGB”).

As to claim 14, the combination of Krestyannikov and Edwin teach the non-transitory computer-readable medium of claim 9 (see above rejection), wherein performing the global white balance to the plurality of images includes: determining target illuminance values in the color space based on a target white point, wherein the plurality of normalized images are computed based on the target illuminance values (see Krestyannikov at least [(0043]-[0044], [0050], [0071]-[0072]).

As to claim 15, the combination of Krestyannikov and Edwin teach the non-transitory computer-readable medium of claim 14 (see above rejection), wherein the plurality of correction matrices are computed further based on the target illuminance values (see Krestyannikov at least [0126]-[0128]).

As to claim 16, the combination of Krestyannikov and Edwin teach the non-transitory computer-readable medium of claim 9 (see above rejection), wherein the display is a diffractive waveguide display (see Krestyannikov at least [0043], [0157], [0167] and Edwin at least [0060] “extracted beam of light is outputted by the waveguide at locations at which the light propagating in the wave guide strikes a light redirecting element. The light extracting optical elements (460, 462, 464, 466, 468 may, for example, be reflective and/or diffractive optical features", [0088], [0215], [0238] “display projecting the modified RGB values is to produce a projected image that at least partially corrects for the imperfections (spatial and/or chromatic) of the display. In other cases, actively controlled diffractive optical elements in a waveguide assembly can be adjusted by the dynamic calibration processor so that a light beam is projected from the display that at least partially corrects for imperfections in the display.”).

As to claim 19, the combination of Krestyannikov and Edwin teach the system of claim 17 (see above rejection), wherein the figure of merit is at least one of: an electrical power consumption; a color error; or a minimum bit-depth (see Krestyannikov at least [0072], [0111]-[0113] "color error").

As to claim 20, the combination of Krestyannikov and Edwin teach the system of claim 17 (see above rejection), wherein defining the set of weighting factors based on the figure of merit includes: minimizing the figure of merit by varying the set of weighting factors; and determining the set of weighting factors at which the figure of merit is minimized (see Krestyannikov at least [0072], [0090], [0111]-[0115], [0130]).

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. 

Applicant argues – 
Applicant submits that the newly added features in claim 1 are not taught by Krestyannikov and Edwin, considered individually or in combination. For example, while Krestyannikov does describe techniques for performing “corrections” to “correct for ... non-uniformity”, these techniques appear to be described exclusively in the context of correcting photos and images (e.g., “a color conversion matrix unit to perform color correction on an image’), and not for correcting or modifying the devices themselves that produce the light that is captured by the analyzed image data (Krestyannikov at [0042], [0189]). As such, Krestyannikov fails to teach “correcting a video sequence to be displayed at the display device” as recited in amended claim 1.
Edwin does not appear to remedy the above-noted deficiencies in Krestyannikov. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103.

Examiner disagrees – 
Krestyannikov is not cited for teaching “correcting a video sequence to be displayed at the display device” but is cited for teaching “correcting a video sequence to using the plurality of correction matrices” (see at least [0121], [0126]-[0128], [0188]-[0190]).
Edwin teaches “correcting a video/image to be displayed at the display device” and “correcting or modifying the devices themselves that produce the light that is captured by the analyzed image data” (see at least [0174] “The error correction can compensate for imperfections in the light field display or content of images projected from the display.”; [0177] “a method to correct for chromatic variations and which attempts to make the chromaticity across the FOV uniform. For example, the intensities of the respective color layers (e.g., R, G, and B) of the display can be tuned such that the white point of the display is substantially uniform across the FOV”; [0187] “In Equation (1), [Rd, Gd, Bd] represent the intensity values for an RGB image sent to the display. In many cases (e.g., standard RGB or sRGB), the intensity values are between 0 and 255. Gamma1{ } represents a first nonlinear gamma function (with exponent γ.sub.1) that maps the display color levels to an intermediate color representation [R1 G1 B1]. Coupling( ) represents a function that maps the color values [R1 G1 B1] to a second intermediate color representation [R2 G2 B2]. The Coupling( ) function can be a linear function, for example, a 3×3 matrix (in the case of 3 color layers). In other implementations, the Coupling( ) function can be nonlinear. Gamma2{ } represents a second nonlinear gamma function (with exponent γ.sub.2) that maps the second intermediate color representation [R2 G2 B2] to pixel intensities [Rc Gc Bc] registered by the calibration camera.”; [0195] “to correct these distortions, the display may first be calibrated by measuring the distortions and then performing any necessary error corrections (e.g., using the metrology system 1800 illustrated in FIG. 18). Display calibration can involve projecting a calibration pattern using the display, e.g., a checkerboard pattern (e.g., as illustrated in FIG. 7), and capturing the resulting image with a camera. The captured image can then be processed to determine the distortion at feature point locations of the calibration pattern by quantifying an error between expected positions of pattern feature points versus their measured positions. For displays with separate color layers (e.g., red (R), green (G), and blue (B) layers), this calibration can also correct for color registration and image quality.”; [0196] “A display 2202 can be configured to project the calibration pattern 2204 as a generated light field 2206, which can be captured using an imaging device such as a camera 2208. In some embodiments, the display 2202 comprises a stacked waveguide assembly (e.g., as illustrated in FIG. 4 or 6) or other type of light field display. In some embodiments, the camera 2208 (or the display 2202) is configured to be movable, such that the system 2200 will be able to capture images of the light field 706 from different lateral positions, depths, or angles. In some embodiments, the calibration system 2200 may be similar to the metrology system 1800 of FIG. 18. For example, the display 2202, light field 2206, and camera 2208 may correspond to the display 1802, light field 1804, and camera 1806 of metrology system 1800.”; [0238] “calibration is applied to the display to correct for spatial and/or chromatic imperfections in the display. For example, the dynamic calibration processor 2610 can apply the correction to adjust the nature of the light injected into waveguides of the display so that a desired light beam is output by the display. In some cases, the light may be injected with a slightly different color or position or orientation to adjust for display imperfections. For example, one or more of the RGB color values in an input image that is to be projected by the display can be modified via a corresponding RGB calibration …, and the modified RGB value(s) sent to the display for projection. The net effect of the imperfect display projecting the modified RGB values is to produce a projected image that at least partially corrects for the imperfections (spatial and/or chromatic) of the display. In other cases, actively controlled diffractive optical elements in a waveguide assembly can be adjusted by the dynamic calibration processor so that a light beam is projected from the display that at least partially corrects for imperfections in the display.”; and [0394] “a video may include many frames, with each frame having millions of pixels, and specifically programmed computer hardware is necessary to process the video data to provide a desired image processing task or application in a commercially reasonable amount of time.”).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “correcting or modifying the devices themselves that produce the light that is captured by the analyzed image data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For at least the foregoing reasons, Examiner submits that similarly claims 9 and 17 are rejected. Claims 3-8, which depend from claim 1, claims 11-16, which depend from claim 9, and claims 19-20, which depend from claim 17, are rejected for at least the reasons discussed in relation to claim 1 as well as for the additional elements they recite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        9/7/22

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623